FILED
                                                                                       FebntiU') 20!> 2018

                                                                                           TN COURT OF
                                                                                   l\'ORKI.R.s' ~co:~~.JPms .mo N
                                                                                              ~ctm11s


                                                                                           Time· 10::28: . ru
                                                                                                           .

             TENNESSEE BUREAU OF WORKERS' COMPENSATION
            IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                             AT MEMPHIS

MICHAEL JACKSON,                                   )    Docket No. 2016-08-0937
         Employee,                                 )
v.                                                 )
TRANSWOOD,                                         )   State File No. 74022-2015
         Employer,                                 )
And                                                )
ARCH INSURANCE CO.,                                )   Judge Amber E. Luttrell
         Insurance Carrier.                        )


                           COMPENSATION HEARING ORDER


        This matter came before the Court on February 1, 2018, for a Compensation
Hearing. The central legal issue is whether Mr. Jackson established by a preponderance
of the evidence a compensable injury to his back, neck, left shoulder, and legs so he is
entitled to future medical benetits. 1 For the reasons set forth below, the Court holds Mr.
Jackson sustained a compensable back injury for which he is entitled to future medical
benefits with Dr. Waggoner. However, Mr. Jackson did not establish a compensable
injury to his neck, left shoulder, or legs, and the Court denies his request for medical
benefits related to these injuries.

                                         History of Claim

       The parties stipulated that Mr. Jackson sustained an injury by accident arising
primarily out of and in the course and scope of his employment at Transwood on
September 10, 2015, and he provided timely notice of his injury. Transwood provided
him authorized treatment with Concentra Medical Center and Dr. Stephen Waggoner,
whom he selected from a panel of orthopedic specialists.

        On the date of injury, Mr. Jackson saw a physician at Concentra and complained

1
 Before trial, the Court granted summary judgment dismissing Mr. Jackson's claim for permanent partial
disability.

                                                   1
.   of low back pain after "lifting and swinging a sledge hammer at work." He saw different
    physicians at Concentra, who ordered physical therapy and subsequently referred him to
    an orthopedic specialist.

          Mr. Jackson saw Dr. Waggoner, who treated him on four occasions for his low
    back pain. Dr. Waggoner diagnosed a lumbar strain, ordered a MRI, and provided
    conservative treatment. He concluded Mr. Jackson reached maximum medical
    improvement for his lumbar strain on January 14, 2016, released him to full-duty work,
    and assigned a zero-percent permanent impairment rating. Mr. Jackson later sought
    unauthorized treatment at Campbell Clinic. 2

                                            Procedural History

            Mr. Jackson filed a Petition for Benefit Determination (PBD) and alleged injuries
    to his neck, back, left shoulder, and both legs. Mr. Jackson stated, "I would like to find
    out if I am owed any settlement." He further requested additional medical treatment. The
    Mediator filed a Dispute Certification Notice and listed the disputed issue as medical
    benefits.

           Mr. Jackson later filed a Request for Expedited Hearing. The Court held a Status
    Hearing on Mr. Jackson's request and afterward entered a Status Hearing Order Denying
    Expedited Hearing Request and Setting Case for Initial Hearing. The Court found Mr.
    Jackson refused any further treatment with Dr. Waggoner and preferred to treat on his
    own. Finding no dispute over medical benefits for an Expedited Hearing, the Court
    concluded the case was ready to be set for a Compensation Hearing and subsequently
    issued a Scheduling Hearing Order.

           In status hearings that followed, Mr. Jackson informed the Court that he sought
    additional unauthorized treatment for his back from Dr. Ashley Park at Campbell Clinic.
    Because Mr. Jackson indicated his desire for the Court to consider Dr. Park's opinion on
    permanency, the Court continued the Compensation Hearing and amended the
    Scheduling Hearing Order to allow Mr. Jackson to conclude treatment.

            Once the expert deposition deadline expired, Transwood filed a Motion for
    Summary Judgment. Mr. Jackson did not file a response. Transwood argued Mr. Jackson
    offered no expert medical proof of any permanent impairment to overcome the
    presumption of correctness afforded Dr. Waggoner's impairment opinion. Thus, it
    contended Mr. Jackson could not establish entitlement to permanent partial disability at
    trial and it was entitled to summary judgment. This Court granted summary judgment as
    2
      Mr. Jackson attempted to introduce three records from Campbell Clinic into evidence. Transwood
    objected to admissibility of these records based on a lack of foundation and hearsay. The Court took the
    objection under advisement and marked the records for identification only. The Court sustains
    Transwood's objection and excludes the records as inadmissible hearsay.

                                                       2
to Mr. Jackson's request for permanent partial disability benefits.

                                     Compensation Hearing

       At the hearing, Transwood stipulated that Mr. Jackson is entitled to future medical
benefits with Dr. Waggoner for his compensable lumbar strain. However, Transwood
disputed that Mr. Jackson established a compensable injury to his neck, left shoulder, or
legs as alleged in the PBD.

       Mr. Jackson testified generally regarding his injury while using the sledgehammer
on a railcar. He testified it "stung [his] whole body." Mr. Jackson stated he liked his job
and felt mistreated by Transwood for terminating him. Regarding his medical care, he
expressed dissatisfaction with his treatment from Dr. Waggoner and questioned why Dr.
Waggoner did not see what his personal physicians at Campbell Clinic identified on his
MRI. 3

       On cross-examination, Mr. Jackson agreed that his medical records indicated he
only reported a back injury. He further acknowledged his deposition testimony where he
stated he injured his shoulder seven to nine years ago when he slipped on snow. Mr.
Jackson agreed that he had no evidence causally relating his neck, shoulder, or leg
conditions to his injury.

                          Findings of Fact and Conclusions of Law

        Mr. Jackson has the burden of proof on all essential elements of his claim. Scott v.
Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18,
20 15). "[A]t a compensation hearing where the injured employee has arrived at a trial on
the merits, the employee must establish by a preponderance of the evidence that he or she
is, in fact, entitled to the requested benefits." Willis v. All Staff, 2015 TN Wrk. Comp.
App. Bd. LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann.§ 50-6-239(c)(6)
(2016).

       To prove a compensable injury, Mr. Jackson must show that his alleged injury
arose primarily out of and in the course and scope of her employment. !d. at § 50-6-
102(14). To do so, he must show an incident, or specific set of incidents, identifiable by
time and place of occurrence, caused his injury. !d. at § 50-6-102(14)(A). Further, he
must show, "to a reasonable degree of medical certainty that [the employment]
contributed more than fifty percent (50%) in causing the ... disablement or need for
medical treatment, considering all causes." !d. at§ 50-6-102(14)(C).

3
  Mr. Jackson ' s specific testimony was vague, and he did not use the physician's names. However, in
context, the Court understood his testimony to be that he did not understand why Dr. Waggoner did not
find what the Campbell Clinic doctors found on his MRI.

                                                 3
                            Compensability and Medical Benefits

      Transwood stipulated Mr. Jackson sustained a compensable injury to his back.
Therefore, Mr. Jackson is entitled to reasonably necessary future medical treatment
recommended by his authorized treating physician, Dr. Waggoner, under Tennessee Code
Annotated section 50-6-204.

        Turning to Mr. Jackson's neck, left shoulder, and legs, the Court holds he failed to
satisfy his burden of proving these conditions arose primarily out of and in the course and
scope of his employment. Mr. Jackson did not introduce any evidence or offer any
testimony to relate the injuries to his neck, left shoulder, and legs to his September 10,
2015 work injury. To the contrary, Mr. Jackson testified his shoulder condition resulted
from an event seven to nine years ago when he slipped on snow. He also conceded he had
no medical proof to establish that his work injury contributed more than fifty percent in
causing his neck, left shoulder, and leg conditions. Absent this proof, the Court holds, as
a matter of law, Mr. Jackson failed to establish by a preponderance of the evidence that
he sustained a compensable injury to his neck, left shoulder, and legs. Thus, his claim for
workers' compensation benefits for those conditions is denied.

IT IS, THEREFORE, ORDERED as follows:

       1. Mr. Jackson shall receive reasonable and necessary future medical benefits for
          his back injury from Dr. Waggoner under Tennessee Code Annotated section
          50-6-204.

       2. Mr. Jackson's claim for workers' compensation benefits for his neck, left
          shoulder, and legs is denied.

       3. Absent an appeal of this order, the order shall become final thirty days after
          Issuance.

       4. Costs of $150.00 are assessed against Transwood under Tennessee
          Compilation Rules and Regulations 0800-02-21-.07 (20 16), to be paid within
          five days of this order becoming final.

       Entered February 20, 2018 .


                        .          ~~~/
                                      GE AMBER E. LUTTRELL
                                   Court of Workers' Compensation Claims


                                             4
                                  APPENDIX

Exhibits:
   1. Concentra records
   2. Concentra Work Activity Status Report
   3. Dr. Waggoner's C-30A and records
   4. Mr. Jackson's deposition transcript-page four

Technical Record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Status Hearing Order Denying Expedited Hearing Request
   5. Scheduling Order
   6. Transwood's First Motion to Compel Discovery
   7. Order on Transwood's Motion to Compel
   8. April12, 2017 Status Hearing Order
   9. Transwood's Second Motion to Compel Discovery
   10.April24, 2017 Status Hearing Order
   11. Petition for Benefit Determination-Post Discovery
   12. Dispute Certification Notice-Post Discovery
   13. June 26, 2017 Status Hearing Order
   14. Order on Transwood's Second Motion to Compel Discovery
   15. Mr. Jackson's discovery responses
   16. Transwood's Third Motion to Compel Discovery
   17. August 8, 2017 Status Hearing Order
   18. Order on Transwood's Third Motion to Compel Discovery
   19. Amended Scheduling Order
  20. Transwood's Motion for Summary Judgment
  21. Transwood's Statement ofUndisputed Facts
  22. Transwood's Memo in Support
  23. Transwood's Motion in Limine
  24. Mr. Jackson's Pre-Compensation Hearing Statement
  25. Transwood's Pre-Compensation Hearing Statement
  26. Mr. Jackson's Motion to Accept Medical Records
  27. Order Granting Summary Judgment in Part
  28. Mr. Jackson's Motion for Time
  29. Order Denying Motion for Time

Marked for ID Purposes:
   1. Campbell Clinic records



                                        5
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on February 20, 2018.

Name                          Certified       First    Via     Service sent to:
                               Mail           Class   Email
                                              Mail
Michael Jackson,                               X               1503 E. Alcy Rd.
Self-Represented Employee                                      Memphis, TN 3 8106

William A. Hampton, Esq.,                               X     will@holleyelder.com
Attorney for Employer




                                               ~~d+:u::LERK
                                               wc.courtc erk@tn.gov




                                          6